82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alvin C. DALE, Plaintiff-Appellant,v.UNR INDUSTRIES, INC.;  Unarco Industries, Inc.;  UnarcoMaterials Handling;  and UNR Freight, Defendants-Appellees.
No. 94-5748.
United States Court of Appeals, Sixth Circuit.
April 4, 1996.

Before:  NORRIS, SILER, and GODBOLD,* Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Alvin C. Dale, appeals from the order of the district court granting summary judgment to defendants, UNR Industries, Inc., Unarco Industries, Inc., Unarco Materials Handling, and UNR Freight, in his lawsuit brought under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634 (1988).


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion entered on April 28, 1994.



*
 The Honorable John C. Godbold, Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation